Citation Nr: 0401776	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




REMAND

The veteran served on active duty from September 1967 to 
September 1969.  He served in Vietnam and was awarded the 
Combat Infantryman Badge.  Service connection is in effect 
for hemorrhoids, pes planus, and "postoperative residuals, 
inguinal hernia, with left orchiop[exy] and tender scar, 
right side."  These disabilities are all rated 
noncompensably disabling.  He previously had received 
compensation at the 10 percent rate based on the tender scar, 
but this was terminated when he failed to appear for 3 
successive review examinations.  His most recent examinations 
were in May 1995 and March 2002.  Neither examination 
specifically described the status of the scar.  VA 
examinations in July 1990, February 1992, and May 1995 
described the left testicle as atrophic; the latter 
examination indicating this was probably due to the 
herniorrhaphy.  The March 2002 examination found that the 
genitalia "appear[ed] normal."  The Board is not sure 
whether this represents improvement or an oversight.  This 
disability may entitle the veteran to a rating for loss of 
use of a creative organ under 38 C.F.R. § 3.350(a)(1) (2003).  
Reexamination is warranted.  In addition, the veteran's 
representative requests a psychiatric evaluation.

For the above reasons, this appeal is remanded to the RO via 
the Appeals Management Center in Washington DC.  VA will 
notify the appellant if further action is required on the 
appellant's part.  The following action is required:

1.  The veteran should be given a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The claims folder or the pertinent 
medical records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.  The purpose of 
this evaluation is to determine the 
degree of disability associated with the 
veteran's PTSD.  The examiner must assign 
a Global Assessment of Functioning Score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) 
(DSM-IV), and explain what the assigned 
score represents.  A complete rationale 
for any opinion expressed must be 
provided.  Any impairment in the ability 
to maintain or retain employment should 
be described.  The examiner is requested 
to identify the frequency and severity of 
all findings, as well as to enumerate all 
symptoms, particularly any symptoms set 
out in the following groups:

(a) Occupational and social impairment 
due to mild or transient symptoms that 
decreased work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

(b) Occupational and social impairment 
with an occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long- term 
memory; impaired judgment or abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

(d) Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; intermittently illogical, 
obscure, or irrelevant speech; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control such as unprovoked 
irritability with periods of violence; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work, or a work-
like setting); inability to establish and 
maintain effective relationships.

(e) Total occupational and social 
impairment due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.

If positive symptoms from more than one 
of the above groups are identified, the 
examiner is requested to identify those 
which are most predominant based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment that most reflects the 
veteran's overall symptomatology and 
level of disability.

2.  The veteran should be given an 
appropriate VA examination to determine 
(a) whether the surgical scar from the 
herniorrhaphy is tender or symptomatic in 
any way; and (b) whether the left 
testicle is reduced in diameter to one-
third the diameter of the right testicle, 
or to one-half the diameter of the right 
testicle and considerably harder or 
softer than the right testicle, or biopsy 
of the left testicle establishes the 
absence of spermatozoa.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



